985 So. 2d 1224 (2008)
Michele S. JACOBSON and Aline Sklaire, as Successor Co-Trustees of the Jacob C. Sklaire Irrevocable Trust, Appellants.
v.
Joyce Glasel SKLAIRE, Appellee.
No. 3D07-2798.
District Court of Appeal of Florida, Third District.
July 16, 2008.
Bilzin Sumberg Baena Price & Axelrod and Alvin D. Lodish, Miami, and Hal M. Lucas, for appellants.
Shutts & Bowen and William Jay Palmer, Miami, for appellee.
Before COPE, RAMIREZ and WELLS, JJ.
WELLS, Judge.
We find no error in the trial court's legal conclusions and find that those conclusions were supported by substantial and competent evidence.
Accordingly, the order under review is affirmed.